Citation Nr: 1811618	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cough, to include a respiratory disorder and/or gastroesophageal reflux disease (GERD), and to include as secondary to service connected testicular carcinoma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from October 1969 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2014, June 2016, and May 2017, the Board remanded the appeal for further development. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Gastroesophageal reflux disease (GERD) with a chronic cough did not manifest in service, is not shown to be attributable to service, and is not secondary (caused or aggravated) to a service connected disability.


CONCLUSION OF LAW

Gastroesophageal reflux disease (GERD) with a chronic cough was not incurred in or aggravated by service, and is not proximately due to or a result of, or aggravated by a service connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Most recently the case was before the Board in May 2017. In addition, the claim was previously remanded in June 2014 and June 2016.  Correspondence was sent to the Veteran in May 2017 and to his updated address in July 2017 asking him to identify and authorize for release any outstanding treatment records. See May 26, 2017 and July 3, 2017 VA correspondence. The Veteran has not identified or authorized for release any outstanding treatment records. The Veteran was afforded a VA supplemental opinion in July 2017. As such the Board finds there has been substantial compliance with the prior remand.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A disability which is proximately due to or the result of a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 
Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran served in the U.S. Air Force as a logistics group commander.  He retired at the rank of colonel.  He contends that he is entitled to service connection for a chronic cough, to include as secondary to his service connected testicular carcinoma. The Veteran reported experiencing a chronic cough, with difficulty breathing at times, which began in service while stationed in Saudi Arabia and has continued since. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of gastroesophageal reflux disease with a chronic cough. See July 2014 VA examination. 

The Veteran's service treatment records (STRs) have been associated with the claims file. A May 1984 X-ray of the chest noted the lungs were clear and no discrete pulmonary nodules were seen. See May 11, 1984 STR. An April 1992 report of medical examination noted a normal clinical evaluation of the mouth and throat, sinuses, lungs and chest. See April 14, 1992 report of medical examination. In a May 1997 report of medical history the Veteran denied shortness of breath, and a chronic cough. See May 19, 1997 report of medical history. In a June 1998 report of medical assessment the Veteran noted no concerns regarding his health. See June 17, 1998 report of medical assessment. 

The Veteran was afforded a VA examination in July 2014. The examiner noted that the Veteran did not have a respiratory condition. See July 2014 VA examination. The examiner noted the Veteran's reports of coughing which began in-service while stationed in Saudi Arabia, coughing up phlegm at times, and nasal drainage. The examiner noted a review of the Veteran's service treatment records and records post-service. The examiner found a diagnosis of gastroesophageal reflux disease (GERD) with a cough. There was no evidence of a chronic lung disorder, and numerous normal pulmonary function tests are of record. The examiner found that it was at least as likely as not that the Veteran's current symptoms of a chronic cough and trouble breathing are caused by or a result of his GERD. The examiner noted that a review of the medical literature and the Veteran's treatment history noted "spontaneous gastroesophageal reflux" with severe nocturnal efflux. This type of reflux is well established etiology for coughing and the having the sensation of trouble breathing. A review of the medical literature notes that the most common symptoms of GERD are heartburn, regurgitation and dysphagia. A variety of extra esophageal manifestations have been described including bronchospasm, laryngitis and a chronic cough. The examiner attributed the Veteran's current symptoms of a chronic cough and trouble breathing to his well described pathologic reflux episodes. The examiner noted that a review of the medical literature reveals that pathologic reflux is associated with symptoms of mucosal injury, often including nocturnal episodes.  Further, the examiner found that it was less likely than not that the Veteran's GERD was incurred in-service or otherwise related to service, specifically considering his service in Thailand in 1972 and Saudi Arabia in 1979 to 1981 and 1984 to 1987. The examiner noted that the medical literature and clinical expertise of the examiner does not support the contention that GERD had its onset during the Veteran's service. Rather, the examiner noted that most likely the Veteran has experienced multiple different causes for his cough throughout the years, to include acute and transitory upper respiratory issues. The examiner attributed the Veteran's current symptoms to his GERD. 

As to secondary service connection, the examiner found it was less likely than not that the Veteran's GERD characterized by a chronic cough and trouble breathing is proximately due to or the result of or aggravated by his service-connected testicular carcinoma and radiation treatment he underwent. The examiner noted a review of the medical literature did not support the contention that testicular cancer or its treatment, including radiation therapy, was a cause of GERD or of any disorder characterized by chronic coughing and trouble breathing.  In-service the Veteran underwent radiation treatment below the lungs and esophagus and there is no evidence that such treatment resulted in any damage to the lungs or any other tissues that would result in any damage to the lungs, tissues or a disorder characterized by chronic coughing and trouble breathing.  The Board finds this opinion is entitled to less probative weight, as to direct service connection, as the examiner failed to fully address the etiology of the Veteran's GERD. 

Then, the Veteran was afforded a VA examination in December 2016. The examiner noted a diagnosis of gastroesophageal reflux disease.  See December 2016 VA examination. The Veteran reported symptoms of a productive cough with phlegm which began in-service while stationed in Saudi Arabia. He reported that medication prescribed for his GERD has resulted in less acid and sensitivity in his throat but not a complete resolution of his cough. The examiner found that the evidence of record goes against finding that the Veteran's GERD had its onset during or proximate to his active service. GERD was diagnosed in 2004, 6 years after separation from service. Additionally, the examiner found that it was less likely than not that the Veteran's GERD, manifested by chronic coughing is proximately due to or the result of his service-connected testicular carcinoma, specifically the radiation therapy he underwent in-service. A review of the medical literature noted no epidemiological evidence of a causal association between treatment for testicular carcinoma, including radiation therapy, and GERD. The Veteran's radiation therapy was delivered to region below the diaphragm. 

As to the etiology of GERD the examiner noted that the primary event in the pathogenesis is the moment of gastric juice from the stomach to the esophagus, and the anti-reflux barrier at the gastroesophageal junction is anatomically and physiologically complex and vulnerable to several potential mechanisms of reflux. The examiner found that there is no objective evidence that the Veteran's testicular carcinoma, caused the GERD pathology, and the Veteran's GERD has not been aggravated (made permanently worse beyond the natural progression) by his service-connected testicular carcinoma. The examiner noted the Veteran's reports that his current cough is different form the cough in-service as he now reports constant phlegm production. The examiner found that it is likely that the Veteran's chronic cough has been multi-factorial throughout the years, and attributed to allergies, post-nasal drip, GERD, and acute upper respiratory infections at different times. The Board finds this VA opinion is entitled to less probative weight, as to direct service connection, as it failed to fully address the prior opinion of record and the Veteran's reported symptomology.

Next, as a result of the May 2017 remand the Veteran was afforded a VA supplemental opinion in July 2017. The examiner noted the Veteran has a chronic cough and the etiology of the cough has been attributed to GERD and allergic rhinitis. Treatment records note that treatment for GERD and allergic rhinitis has not appeared to completely resolve the Veteran's cough. See July 2017 VA opinion. The examiner noted a review of all in-service and post-service treatment records and all prior opinions and noted that the two prior VA examinations noted that GERD is one of the likely causes of the Veteran's cough, but over time many factors may have been causing his chronic cough. The examiner noted that there are individuals who have a chronic cough that is never full resolved and the etiology remains unknown, and the Veteran may be one of these individuals. The examiner found that it is less likely than not that the Veteran's current disability characterized by a chronic cough to include GERD had its onset during active service or is otherwise etiologically related to active service. The examiner noted the objective medical evidence of an absence of GERD, allergic rhinitis or a chronic cough during active service, or within two years of separation from service. 

As to secondary service connection, the examiner found that it is less likely than not that the Veteran's chronic cough with GERD was caused or aggravated by his service connected testicular carcinoma, to include radiation treatment. The examiner noted that there is no pathophysiologic mechanism for his service connected testicular cancer to cause or aggravate either GERD or a chronic cough. As the body systems involved, the genitourinary system and respiratory system are embryologically, physically and physiologically distinct and separate. The radiation treatment provided in-service to the Veteran was below the diaphragm and was not delivered to the chest, lower airway, or upper airway and thus would not cause a respiratory condition. The examiner noted a review of the medical literature regarding side effects of radiation therapy, noting that the long term sequela of radiation treatment are largely related to irritated tissue fibrosis. 
The Board finds the July 2017 VA opinion is entitled to significant probative weight, as the examiner's opinion was based on a through review of the medical literature and the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA and DoD treatment records have been associated with the claims file. December 2002 treatment records note the Veteran reported a chronic cough which has worsened. See December 6, 2002 DoD treatment record. November 2003 treatment records note reports of a chronic cough, persistent for 10 years, and a sensitive throat which the Veteran attributes to his sinuses. The Veteran's physician noted that his constant cough is productive of what seems like nasal discharge (white mucus). The Veteran's chronic cough was treated with saline irrigation and decongestant, and was noted that it could be a result of post nasal drip, asthma or GERD. See November 21, 2003 DoD treatment record.

A June 2004 follow-up for the Veteran's chronic cough noted he had been prescribed a decongestant and ongoing nasal saline since November 2003, and these had reduced his cough symptoms, but his cough is not gone. The Veteran reported sensitivity to pollution and fumes and that his cough is worse at night when he is lying down. See June 25, 2004 DoD treatment record. 

In August 2004 treatment records the Veteran was seen for follow-up of his chronic cough, which had improved with a decongestant and GERD medication but his symptoms were not completely better. His chronic cough was noted to be likely reflux related and his Aciphex prescription was increased, as a lower dose seemed to have helped reduce his symptoms. Additionally it was recommended his upper gastrointestinal tract be checked as he reported choking and difficulty swallowing. See August 20, 2004 DoD treatment record. 

A September 2004 radiologic examination report noted spontaneous gastroesophageal reflux. See September 1, 2004 DoD radiologic examination report. In October 2004 the Veteran reported ongoing symptoms of a cough, with sinus drainage that had not improved. He was prescribed a decongestant and nasal irrigation which seemed to help. See October 1, 2004 DoD treatment record. Treatment records noted that the Veteran's chronic cough may be multifactorial in etiology, due to some reflux and due to some post nasal drip/chronic rhinitis, but no obstructive pulmonary disease appears to be present. 

In February 2006 the Veteran was seen for evaluation of allergies and a chronic cough, with symptoms of sensitive throat, choking, post nasal drip and ongoing cough. The Veteran reported a dry cough for 30 years without shortness of breath, wheezing, chest tightness or chest pain. His symptoms were somewhat improved when taking Aciphex, used to treat GERD. His chronic cough and throat irritation was likely attributed to laryngopharyngeal reflux, and symptoms of non-allergic rhinitis was identified based on symptoms, triggers and his response to therapy. See February 23, 2006 DoD treatment record. 

After consideration of all the evidence of record, the Board finds the preponderance of the evidence is against finding that entitlement to service connection for GERD with a chronic cough is warranted. The Board notes the Veteran is competent to report his observations and symptoms and his statements are credible. However, the Veteran's statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his GERD with a chronic cough is related to service are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay statements of record.

Specifically, the Board finds the July 2017 VA opinion to be more probative and more credible than the lay statements of record. The July 2017 VA examiner noted the Veteran's reports of an ongoing cough and symptomology in-service and since.  However, the examiner found it was less likely than not that the Veteran's current disability characterized by GERD with a chronic cough had its onset during service or is otherwise etiologically related to service. The examiner noted the Veteran's reports of ongoing symptomology of a cough in-service, but found no objective medical evidence of GERD or allergic rhinitis during service, or within two years of separation from service. The examiner attributed the Veteran's current chronic cough to GERD and allergic rhinitis, and noted that potentially over time many factors may have been causing his chronic cough, and that the origins of his current cough, GERD does not account for reported symptoms of a dry cough in-service.

Further, the Board notes at separation from service, and at various times prior to separation the Veteran denied experiencing a chronic cough on his reports of medical history. These normal findings are inconsistent with ongoing manifestations of pathology. As such, the Board finds the July 2017 VA opinion is of high probative value as to direct service connection and the Veteran's statements are outweighed, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such direct service connection is not warranted.

VA and DoD treatment records associated with the claims file do not contradict the VA examination and opinions and are absent indications of a relationship between the Veteran's reported symptoms and service. DoD treatment records note reports of a chronic cough that has persisted for many years, and at various times his treating physicians have consistently attributed his ongoing current cough to GERD. Additionally, treatment records have noted that the Veteran's current chronic cough may be multifactorial in etiology due to reflux and post-nasal drip/chronic rhinitis, but not to obstructive pulmonary disease. While the Veteran has reported that his current symptoms are a result of service and being stationed in Saudi Arabia and Thailand, the Board finds these are outweighed by the more credible and probative medical evidence of record. As such direct service connection is not warranted. 

As to secondary service connection, the Veteran contends that his chronic cough is due to his service-connected testicular carcinoma. The Veteran is currently service connected for testicular carcinoma, status post right testicle removal. The Board finds the December 2016 and July 2017 VA opinions to be more probative and credible than the lay and additional medical opinions of record.  The VA examiner in December 2016 found that it was less likely than not that the Veteran's GERD, manifested by chronic coughing is proximately due to or the result of his service connected testicular carcinoma, and radiation therapy he underwent in-service. A review of the medical literature noted no epidemiological evidence of a causal association between treatment for testicular carcinoma, including radiation therapy, and GERD. The Veteran's radiation therapy was delivered to region below the diaphragm.  Further, the VA examiner in July 2017 found that it was less likely than not that the Veran's chronic cough with GERD was caused or aggravated by his service connected testicular carcinoma, to include radiation treatment. The examiner noted that there is no pathophysiologic mechanism for his service connected testicular cancer to cause or aggravate either GERD or a chronic cough. As the body systems involved, the genitourinary system and respiratory system are embryologically, physically and physiologically distinct and separate. The radiation treatment provided in-service to the Veteran was below the diaphragm and was not delivered to the chest, lower airway, or upper airway and thus would not cause a respiratory condition. The examiner noted a review of the medical literature regarding side effects of radiation therapy, did not support the contention that the long term effects of radiation treatment are indicative of GERD with a chronic cough. As the examiner found that the Veteran's current GERD with chronic cough was not affected by his testicular carcinoma, and there was no evidence to support that his current GERD with chronic cough was caused by or incurred by any in-service event. As such, the Board finds these VA opinions are of high probative value and the Veteran's statements as to secondary service connection are outweighed by the credible and probative medical evidence of record, which weighs against the claim. As such service connection on a secondary basis is not warranted. 

VA and DoD treatment records associated with the claims file do not contradict the VA examination and opinions and are absent indications of a relationship between the Veteran's service connected testicular carcinoma and his GERD with a chronic cough. As such secondary service connection is not warranted. 

The Board notes that the Veteran's representative in February 2018 correspondence asserted that the Veteran was potentially entitled to service connection presumptions for disabilities occurring in Persian Gulf veterans under 38 C.F.R. § 3.317, but did not indicate the extent of the Veteran's potential exposure or that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. The representative has raised an argument alleging that the Persian Gulf War started earlier than the time period currently recognized by statute because of hostile events occurring in the Persian Gulf in 1987. The Board has no authority to advance the date as it applies to Persian Gulf War Service, and the representative has failed to advance an argument as to direct service connection. VA benefits may not be granted based on speculative assertions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service or due to serving in a particular county is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2017). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's current disability is related to his service or secondary to his service connected testicular carcinoma and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for a chronic cough, include a respiratory disorder and/or gastroesophageal reflux disease (GERD)to include as secondary to service-connected testicular carcinoma is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


